DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless otherwise discussed below the term "low flow" is not afforded any patentable weight as the claims do not actually specify the range that encompasses what is considered to be low.  Furthermore, unless otherwise discussed below the phrase "for an air quality sensor" is not afforded any patentable weight as this amounts to an intended use of the inlet, the phrase does not structurally differentiate the claims over the prior art, and the claims do not actually sense air quality.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,949,001
Willeke
United States Patent 6,508,864
Day
United States Patent 8,733,185
Solomon
Experimental Study of Small Virtual Cyclones as Particle Concentrators
Kim et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day.
	With regard to claim 1 Day discloses an inlet comprising a cylindrical input (reference item 18) coupled to a fractionator which has an unspecified cut-point.  The fractionator has a cylindrical body portion (reference item 14) coupled to the cylindrical input.  The fractionator has a conical body (reference item 22) coupled to cylindrical body portion.  The fractionator has a first cylindrical output (reference item 20) on its upper portion and a second cylindrical output (reference item 24) on its lower portion. As clearly seen in at least figure 1 the cylindrical body portion, the conical body portion, the first cylindrical output, and the second cylindrical output are aligned along a center axis of the inlet.
Claims 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon.

    PNG
    media_image1.png
    402
    640
    media_image1.png
    Greyscale
Solomon discloses an inlet for an air quality device having a conical input with a centerline along a center axis of the inlet along with a fractionator having a cut-point.  The fractionator has a cylindrical acceleration jet coupled to a narrow end of the conical input.  The acceleration jet has a centerline that is the same as that for the inlet.  The fractionator has a first output for particles less than the cut-point; e.g., for particles at or small than 2.5 µm.    The fractionator has a second output for particles sized above the cut-point; e.g., for particles larger than 2.5 µm.  There is a conical inner body located about the second output.  The conical inner body has the same centerline as the inlet, and the minimum diameter of the conical inner body is the same as the diameter of the second output.
With regard to claim 12 Solomon further discloses a pump (reference item 125), which is analogous to a fan or blower for drawing air through the inlet.  
With regard to claim 14 Solomon further discloses a second fractionator (reference item 113) coupled to the first output. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Day.

    PNG
    media_image2.png
    557
    691
    media_image2.png
    Greyscale
	With regard to claim 1 Kim et al. teach an inlet for air quality device comprising an input coupled to a fractionator which has a cut-point as shown in at least figure 1 (annotated herein).  The fractionator has a cylindrical body portion coupled to the input.  The fractionator has a conical body coupled to cylindrical body portion.  The fractionator has a first cylindrical output on its upper portion and a second cylindrical output on its lower portion. As clearly seen in at least figure 1 the cylindrical body portion, the conical body portion, the first cylindrical output, and the second cylindrical output are aligned along a center axis of the inlet.  With regard to claim 2 Kim et al.'s fractionator is a virtual impactor.  
	Kim et al. do not teach that the input is cylindrical.  However, Day teaches that it is already known to have an inlet comprising a cylindrical input (reference item 18) coupled to a fractionator.  The fractionator has a cylindrical body portion (reference item 14) coupled to the cylindrical input.  The fractionator has a conical body (reference item 22) coupled to cylindrical body portion.  The fractionator has a first cylindrical output (reference item 20) on its upper portion and a second cylindrical output (reference item 24) on its lower portion.  As clearly seen in at least figure 1 the cylindrical body portion, the conical body portion, the first cylindrical output, and the second cylindrical output are aligned along a center axis of the inlet.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kim et al. with the teachings of Day in order to form the input to be cylindrical as opposed to rectangular as this amounts to mere change in shape, and both shapes will deliver the particle-laden air to the fractionator.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Day as applied to claim 1, and further in view of Willeke. 
With regard to claim 6 Kim et al. teach the claimed invention but may not necessarily teach the use of a sensing element on the first output.  However, from Willeke it is known to provide a sensing element (reference item 2) on the output of a fractionator.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kim et al. and Day with the teachings of Willeke in order to provide a sensing element on the first output for the predicable benefit of allowing real-time analysis of the minor flow particles in the air flow.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Day as applied to claim 1 above, and further in view of Tsai et al. 
With regard to claim 7 Kim et al. teach the claimed invention but do not teach the use of a second fractionator associated with the output of the first fractionator.  However, Tsai et al. teach that it is known to have a first fractionator with a first cut point and a second fractionator with a second cut point where the second cut point is smaller than the first cut point.  The second fractionator is coupled to an outlet of the first fractionator. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kim et al. and Day with the teachings of Tsai et al. in order to provide a second fractionator so that one can better quantify the presence of two distinct cut points (particle sizes) which can be/are EPA regulated1.
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon as applied to claim 8, and further in view of Willeke. 
With regard to claims 13 and 26 Solomon teach the claimed invention but may not necessarily teach the use of a sensing element on the first output.  However, from Willeke it is known to provide a sensing element (reference item 2) on the output of a fractionator.  Willeke teaches that the sensor can be a light scattering sensor.  See column 5 (lines 45-52).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Solomon with the teachings of Willeke in order to provide a sensing element on the first output for the predicable benefit of allowing real-time analysis of the minor flow particles in the air flow.  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Day. 
With regard to claim 21 Kim et al. teach at least two fractionators having various dimensions as detailed in table 1.  The input cross-sectional area for cyclone I is                         
                            
                                
                                    20
                                     
                                    m
                                    m
                                
                            
                             
                            x
                             
                            
                                
                                    10
                                     
                                    m
                                    m
                                     
                                
                            
                            =
                            200
                             
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    .  An equivalent diameter for a cylindrical input with the same cross-sectional area would be                         
                            
                                
                                    D
                                
                                
                                    e
                                    q
                                    u
                                    i
                                    v
                                    .
                                
                            
                            =
                            
                                
                                    2
                                
                            
                            
                                
                                    
                                        200
                                         
                                        
                                            
                                                m
                                                m
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        3.1415926
                                    
                                
                            
                            =
                            15.96
                             
                            m
                            m
                        
                    .  Based on this and the values in table 1 the ratios corresponding to those in claim 1 are 0.36, 0.45, 0.45, 1.82, and 1.82, respectively.  For cyclone II the equivalent diameter would be 9.57 mm, and the ratios corresponding to those in claim 1 would be 0.39, 0.50, 0.50, 1.50, and 2.56, respectively.  Furthermore, Kim et al. states "The effects of changing size of the different flows, as total, minor and major flows, on particle collection efficiency and particle concentration in the minor flow have been studied."  
With regard to claims 22 and 23 Kim et al. teach that inlets having a virtual cyclone have a cut-point as well as various dimensions and flow rates.  One of ordinary skill can change the dimensions of the input, the outputs, the cyclone, and further change the pump performance in order to obtain a desired cut-point and.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kim et al. and Day in order to change the relative dimensions of the fractionator so that one can obtain a desired flow rate and/or particle cut-off.  See also, MPEP § 2144.05 citing In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon. 
With regard to claims 24 and 25 Solomon teaches that fractionators have an inlet, outlets, a virtual impactor, and a cut-point all with various dimensions and flow rates.  One of ordinary skill can change the dimensions of the input, the outputs, the virtual impactor, and further change the pump performance in order to obtain a desired cut-point and.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Solomon in order to change the relative dimensions of the fractionator so that one can obtain a desired flow rate and/or particle cut-off.  See also, MPEP § 2144.05 citing In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Allowable Subject Matter
Claims 15-18, 27, and 28 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the prior art do not appear to teach the arrangement of the inlet/fractionator features in combination with a film bulk acoustic resonator (FBAR) located along a major channel where the major channel is associated with particles sized smaller than a cut-point. 
Response to Arguments
The applicant's arguments have been fully considered but they are moot or are not persuasive.  The arguments pertaining to Tsai et al., Strohmeyer, Brenizer are moot as these references are not used in the rejection of the amended claims.  With regard to Solomon the applicant argues that the features of amended claim 8 are not found in Solomon.  However, as detailed above Solomon does teach the claimed features.  With regard to claim 1 it is agreed that Kim et al. does not teach a cylindrical input.  This added feature is found in Day.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See "A Novel Multifilter PM10-PM2.5 Sampler MFPPS) to Liu et al.